DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (USPN 6280113) in view of Bickford (PGPub 20100071715).
With regards to claim 1 and 6, Gueret teaches a makeup brush bristle material constituted by S-twist or Z-twist (clockwise or counterclockwise) (figure 24) monofilaments made of a synthetic resin (col. 10, line 42).  The cross-section of the monofilaments in a direction orthogonal to an axis of fiber has a cocoon shape which is oblong with an obtusely constricted center portion.
Gueret however fails to teach that the constricted center portion is streamlined or flat with an angle formed by two tangential lines originating from a center part of the center portion and extending away from each other, wherein each tangential line touches a curved surface of the cocoon and is greater than 90 degree but smaller than 180 degrees.  Bickford teaches filaments that are cocoon shaped with a constricted center portion that is streamlined or flattened (figure 7a and 7b) which would create an angle between 90 and 180 degrees (paragraph 0035).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gueret so that the center portion is streamlined or constricted to allow for more coating to be collected.  
With regards to claim 2, the monofilament has narrow tip part having a tapered shape (col. 4, lines 24-30).
With regards to claim 3, the tip is branched (col. 4, lines 24-30; forked).
With regards to claim 4, 8, 10, 17, the synthetic resin is a polyester resin (col, 4, lines 41-45).
With regards to claim 5, 15, the polyester resin consists of polyethylene terephthalate (col. 4, lines 41-45).
With regards to claim 7, 9, 11-14, 16, 18-20, the bristle is used in a makeup brush.
					Relevant prior art
It is also noted that JP2002058538 and JP2017000369 also teach a streamlined or flattened constricted center portion.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New rejection was made with PGPub 20100071715 to teach the streamlined or flattened portion of the constricted center portion.  
				1.132 Affidavit
The affidavit under 37 CFR 1.132 filed 6/2/22 is insufficient to overcome the rejection of claim 1 based upon U.S.C. 102 rejection over Gueret as set forth in the last Office action because:  
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.   The affidavit discussed in detail why the Gueret fails to hold as much powder as the claimed invention.  It is to be assumed that this failure to hold the same amount of powder is due to the streamlined or flat center portion.  This issue is now being addressed in the 103 obviousness rejection above.  Therefore, since the 102 rejection of Gueret is no longer present, the affidavit is not being considered.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/               Primary Examiner, Art Unit 3723